Filed 5/16/22 In re Anayah C. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re ANAYAH C., a Person                                      B314072
Coming Under the Juvenile
Court Law.                                                     (Los Angeles County
                                                               Super. Ct. No.
                                                               21CCJP02256A)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

DONYAE C.,

         Defendant and Appellant.

         APPEAL from an order of the Superior Court of
Los Angeles County, Nichelle Blackwell, Judge. Affirmed.
      Neale B. Gold, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Peter Ferrera, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                        _________________
       Donyae C., the father of 14-year-old Anayah C., appeals the
disposition order removing Anayah from his custody after the
juvenile court sustained a petition pursuant to Welfare and
Institutions Code section 300, subdivisions (a) and (b)(1),1 finding
Donyae had physically abused the child and was unable to
provide her with appropriate care. Donyae contends the removal
order should be reversed because a joint assessment report
required by section 241.1 when a child appears to come within
the description of section 300 (dependency) and sections 601 or
602 (delinquency) was not filed in Anayah’s dependency case
prior to the disposition hearing. He also contends the court’s
removal order was not supported by substantial evidence.
We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Delinquency Proceedings
      Anayah was arrested on October 27, 2020 after taking her
paternal grandmother’s car without permission.2 When detained,


1     Statutory references are to this code unless otherwise
stated.
2    Anayah’s delinquency case is described in a report
pursuant to section 241.1 filed in Anayah’s dependency case on
September 21, 2021. We grant the unopposed motion of the
Los Angeles County Department of Children and Family Services


                                 2
Anayah told the officers there was a gun (apparently Donyae’s) in
a backpack inside the car. Anayah was transported to the
Beverly Hills police station. When contacted by the police,
Donyae refused to pick her up. As a result, Anayah was taken to
Eastlake Juvenile Hall. Anayah was eventually released to the
home of her godparents (nonrelated extended family members),
Lamar and Pamela W.
      A delinquency petition was filed pursuant to section 602 on
October 29, 2020 alleging Anayah had violated Vehicle Code
section 10851, subdivision (a) (driving or taking a vehicle without
consent), and Penal Code section 29610 (possession of a firearm
by a minor). As of July 1, 2021 the petition had not yet been
adjudicated. The case remained under investigation pursuant to
Welfare and Institutions Code section 652. A pretrial conference
scheduled for July 1, 2021 was continued to August 19, 2021.
The record on appeal contains no additional information
regarding the delinquency case.
      2. The Dependency Proceedings
      The Los Angeles County Department of Children and
Family Services (Department) received a report on April 5, 2021
that Donyae had slapped Anayah while they were visiting
relatives in Texas. The incident occurred during an argument
about Anayah’s online relationship with an adult woman who
Donyae believed was attempting to sexually exploit Anayah.
      The following week the Department received another
referral after Donyae brought Anayah to a Kaiser Hospital
emergency room, asking that she be placed on a psychiatric hold

to take judicial notice of this report, as well as the July 1, 2021
minute order indicating the matter was before the delinquency
court on July 1, 2021 for a pretrial conference.



                                  3
because she had said she wanted someone to kill her. The
reporting party also indicated Anayah had tried to speak to
Donyae about having been sexually assaulted by one of her Texas
cousins, but Donyae would not listen to her. After waiting some
time for Anayah to be seen for an evaluation, Donyae became
agitated and decided they should come back in the morning.
Anayah did not want to go with Donyae, and the two began to
fight in the parking lot. Donyae grabbed Anayah in a headlock,
ripped her shirt and hit her in the mouth, causing her to bleed
and chipping a tooth. The caller also reported there were
suspicions Anayah was being recruited for human trafficking.
       Following the parking lot incident, Anayah was
hospitalized at Del Amo Hospital pursuant to the Children’s Civil
Commitment and Mental Health Treatment Act of 1988
(§ 5585 et seq.) because of suicidal ideation. Interviewed at the
hospital by a Department social worker, Anayah reported that
her father disciplined her by hitting her with a belt and a piece of
wood or punching her legs. Anayah also told the social worker
she had an 18-year-old girlfriend in Connecticut but was no
longer with her because of concerns about trafficking.
       On April 26, 2021 the Department received yet another
referral after Anayah, ready for discharge from the hospital, said
she did not want to go home with Donyae, and Donyae stated he
would not pick her up if she did not want to go home with him.
Pamela W. agreed to take Anayah home with her.
       Anayah was removed from Donyae and her mother,
Ebony B., on May 11, 2021 and allowed to remain in the home of
Lamar and Pamela W. On May 13, 2021 the Department filed a
petition pursuant to section 300, subdivisions (a) and (b)(1),
alleging that Donyae had physically abused Anayah in April 2021




                                 4
by wrestling with her, pulling her by her shirt, ripping the shirt,
and striking her in the face, chipping one of her teeth. In
addition, the petition alleged, on prior occasions Donyae had
“struck the child with belts and pieces of wood [and] struck the
child’s legs with the father’s fists.” The petition alleged an
additional count pursuant to subdivision (b)(1) that Donyae was
unwilling and unable to provide appropriate parental care and
supervision of Anayah. A similar subdivision (b)(1) count was
alleged as to Ebony.
       At the detention hearing on May 18, 2021 the court found a
prima facie showing had been made that Anayah came within
section 300 and also found that allowing her to continue to reside
in her parents’ home was contrary to her welfare. Anayah
continued to live with Lamar and Pamela W.
       In interviews summarized in the jurisdiction/disposition
report filed July 6, 2021, Anayah confirmed that Donyae
physically disciplined her with his fists, tree switches, belts and a
piece of wood when taking away her electronic devices failed to
correct her behavior. She described herself as a “bad child” and
said she was disciplined often. The frequency of the physical
abuse increased when she turned 11 and met her 18-year-old
friend through a teen chat application. Anayah reported that
Donyae was also verbally abusive.
       Ebony told the Department’s investigator, although she
and Donyae shared custody of Anayah, Donyae had been
Anayah’s primary caregiver since she was four years old.
According to Ebony, Anayah was going through an identity crisis,
describing herself as a lesbian. Ebony stated Donyae had made it
clear “he was not ok with their daughter’s identity.” As for
providing care for Anayah, Ebony said it was not that she did not




                                  5
want to, but “‘[t]he circumstances are not the most appropriate at
this time.’” Ebony explained she had two younger children and,
due to Anayah’s behaviors and mental health issues, she did not
have the space in her home to accommodate Anayah’s needs.
       Donyae denied to the investigator he used physical
discipline with Anayah, insisting Anayah was lying. Regarding
Anayah’s sexual identity, Donyae explained he grew up in a
religious background, was set in his beliefs and did not have to
accept her sexuality, although he added he loved and cared for
Anayah. Donyae reported he had found nude pictures and
inappropriate text messages between Anayah and the adult
female on Anayah’s phone, which prompted his concern about
sexual trafficking.
       Discussing the altercation in the hospital parking lot,
Donyae said he took Anayah to Kaiser that evening because he
knew she needed help. She had stated she wanted to kill him,
and he had received a call indicating Anayah had pushed her
one-year-old cousin off a couch during a confrontation with the
paternal grandmother. Donyae was tired and wanted to return
to the hospital in the morning, rather than continuing to wait.
As they were walking back to the car, Anayah became verbally
abusive. As they were driving out of the parking lot, Anayah
tried to jump out of the car. He reached over to grab her, which
is when her shirt ripped. He denied punching Anayah or
chipping her tooth.
       Included as an attachment with the Department’s
jurisdiction/disposition report was a “241.1 WIC Report,” dated
June 28, 2021 and prepared and signed by the same social
workers who had prepared the jurisdiction report. This 10-page
document indicated Anayah’s delinquency case was on calendar




                                6
for a section 241.1 joint assessment on June 28, 2021. (The
report was prepared for that hearing, to take place in
Department 241, located at the Inglewood Juvenile Courthouse,
not Department 406 in the Edelman Children’s Courthouse
where Anayah’s dependency case was being heard.)
       In addition to providing background information
concerning Anayah and her family, as well as details of the
pending dependency case, the Department’s section 241.1 report
stated, “The youth has not been declared a WIC 300 dependent at
this time. The matter is on calendar for Disposition in Dept. 406
on 7/14/2021.” Immediately following this statement, the report
concluded: “Please refer to the Probation Officer’s 241.1 Report,
which includes the joint assessment of the Multi-Disciplinary
Team.” That additional report was not included with the
Department’s jurisdiction/disposition report and was not filed in
the dependency proceedings until September 21, 2021—two
months after Anayah had been declared a dependent child of the
juvenile court and ordered suitably placed.
      3. The Jurisdiction/Disposition Hearing
      At the joint jurisdiction/disposition hearing on July 14,
2021, Donyae’s counsel argued Donyae was concerned for Anayah
and believed, if she did not get more intensive services for her
mental health issues, her volatile behavior would escalate. He
requested Anayah be released to Donyae “with the Department
assisting in getting Anayah any and all services she needs.”
Counsel added, “Father’s unwillingness to accept the minor’s
sexual orientation is not the main issue in this case. . . . Father
is worried about his daughter being sex-trafficked. No physical
altercation ever stemmed from Father’s inability to accept his
daughter’s identity.”



                                 7
       Crediting Anayah’s version of the parking lot incident and
past forms of discipline, as detailed in the Department reports
admitted into evidence, the juvenile court sustained all counts in
the dependency petition. As to the additional subdivision (b)(1)
counts, the court explained, “I think Anayah does have some
mental health issues from which she suffers, and it could be at
the hands of what this child has expressed about prior sexual
abuse from relatives in her care who live in Texas. It could also
be because the parents are not really able to address and able to
help her deal with her identity. I see that the father is pretty
blunt and pretty clear that he does not have to accept her sexual
identity. And what this does is it only places the child at more
risk of emotional harm because she does not have a supportive
parent to help her work through these issues as she is growing
up. And it is not helpful for a parent to say, oh, well, my religious
background and beliefs do not allow me to accept it, and I don’t
have to accept it. Well, when the court reads that, the court finds
that this is troubling, and therefore, the court does not have to
accept the parent’s request to have the child returned to the care
of that parent when that parent is simply not going to work his
way through the process of helping her with the sexual
identity. . . . And so I think [counts] b-2 and b-3 are true. Both
parents are not willing, they are not able to care for Anayah.”
       Turning to disposition the court declared Anayah a
dependent child of the court, found by clear and convincing
evidence it was necessary to remove her from the care and
custody of her parents, ordered Anayah suitably placed3 and



3    Lamar and Pamela W. had asked several weeks earlier that
Anayah be removed from their home because they could not


                                  8
directed the Department to provide family reunification services
for Donyae and Ebony, including parenting classes and
individual counseling to address case issues, which for Donyae
included appropriate discipline, child safety and protection and
anger management. Each parent was allowed nine hours per
week of monitored visitation with discretion in the Department to
liberalize visitation.
      The court made a Regional Center referral for Anayah and
transferred the case to the special court handling cases involving
the commercial exploitation of children (the DREAM court—
Dedication to Restoration through Empowerment, Advocacy, and
Mentoring—at Edelman’s Children’s Court).
                          DISCUSSION
      1. Governing Law
         a. Section 241.1: dual status youths
       Section 241.1 applies when a child may be subject to the
juvenile court’s jurisdiction both as a dependent child under
section 300 and as a ward of the court under sections 601 or 602.
In that situation the county probation department and the child
welfare services department are required to jointly develop a
written assessment to “determine which status will serve the best
interests of the minor and the protection of society,” which is to
be presented to the juvenile court with the petition filed on behalf
of the child. (§ 241.1, subd. (a).) The elements of the required
joint assessment are described in section 241.1, subdivision (b),
and amplified by California Rules of Court, rule 5.512(d).4 Unless

provide care consistent with her needs. She was in transitional
shelter care at the time of the jurisdiction/disposition hearing.
4     References to rules are to the California Rules of Court.



                                 9
certain statutory requirements for designating a minor a “dual
status child” are met, the juvenile court may not enter an order
“to make a minor simultaneously both a dependent child and a
ward of the court.” (§ 241.1, subds. (d), (e).)
       Rule 5.512(a)(1) requires the assessment be completed as
soon as possible after the child comes to the attention of either
the responsible child welfare agency or probation department.
(See In re Aaron J. (2018) 22 Cal.App.5th 1038, 1055 [rule 5.512
establishes a more accelerated timeframe than section 241.1 for
the preparation of the assessment and related report].)
Rule 5.512(a)(4) provides, once a petition has been filed, “on the
request of the child, parent, guardian, or counsel, or on the
court’s own motion, the court may set a hearing for a
determination under section 241.1” and order the joint
assessment report be made available to the interested parties,
including the child and the child’s parent or guardian.
(See rule 5.512(f).) If the child is detained, the hearing on the
joint assessment report must occur no later than 15 court days
after the order of detention and before the jurisdiction hearing.
(Rule 5.512(e).) At the hearing, “[a]ll parties and their attorneys
must have an opportunity to be heard.” (Rule 5.512(g).) The
court must then make a determination regarding the appropriate
status of the child and “state its reasons on the record or in a
written order.” (Ibid.)
       Although section 241.1 mandates the filing of the joint
assessment, the absence of a report does not deprive the juvenile
court of jurisdiction. (In re M.V. (2014) 225 Cal.App.4th 1495,
1509.) In addition, a party forfeits any objection to the absence or
untimely filing of a section 241.1 report by failing to object. (Id.
at p. 1508 [“courts have repeatedly held that a party’s failure to




                                 10
object forfeits appellate review of the adequacy of—or the failure
to prepare—mandatory assessment reports in juvenile
proceedings”].)
          b. Removal
       Section 300, subdivision (a), provides that dependency
jurisdiction may be assumed if “[t]he child has suffered, or there
is a substantial risk the child will suffer, serious physical harm
inflicted nonaccidentally upon the child by the child’s parent or
guardian. For purposes of this subdivision, a court may find
there is a substantial risk of serious future injury based on the
manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child’s siblings,
or a combination of these and other actions by the parent or
guardian that indicate the child is at risk of serious physical
harm.” “Nonaccidental” generally means a parent or guardian
“acted intentionally or willfully.” (In re R.T. (2017) 3 Cal.5th 622,
629.)
       Section 300, subdivision (b)(1), allows a child to be
adjudged a dependent of the juvenile court when “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of the child’s parent or guardian to adequately supervise
or protect the child, or the willful or negligent failure of the
child’s parent or guardian to adequately supervise or protect the
child . . . .” A jurisdiction finding under section 300,
subdivision (b)(1), requires the Department to prove
three elements: (1) the parent’s or guardian’s neglectful conduct
or failure or inability to protect the child; (2) causation; and
(3) serious physical harm or illness or a substantial risk of
serious physical harm or illness. (In re L.W. (2019)



                                  11
32 Cal.App.5th 840, 848; In re Joaquin C. (2017) 15 Cal.App.5th
537; see In re R.T., supra, 3 Cal.5th at p. 624 [“section 300(b)(1)
authorizes dependency jurisdiction without a finding that a
parent is at fault or blameworthy for her failure or inability to
supervise or protect her child”].)
       Although the court has sustained a dependency petition,
before it may order a child’s removal from the physical custody of
a parent with whom the child was residing at the time the
dependency proceedings were initiated, it must also find, by clear
and convincing evidence, that the child would be at substantial
risk of physical or emotional harm if returned home and there are
no reasonable means by which the child can be protected without
removal. (§ 361, subd. (c); In re Anthony Q. (2016) 5 Cal.App.5th
336, 347; In re T.V. (2013) 217 Cal.App.4th 126.) “The parent
need not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is
on averting harm to the child.” (In re T.V., at pp. 135-136.)
       In reviewing the propriety of a disposition order removing a
child from a parent pursuant to section 361, in view of the
requirement that the juvenile court make the requisite findings
based on clear and convincing evidence, we “must determine
whether the record, viewed as a whole, contains substantial
evidence from which a reasonable trier of fact could have made
the finding of high probability demanded by this standard of
proof.” (Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005
(O.B.); see In re Nathan E. (2021) 61 Cal.App.5th 114, 123 [“[i]n
reviewing for substantial evidence to support a dispositional
order removing a child, we ‘keep[] in mind that the [juvenile]
court was required to make its order based on the higher
standard of clear and convincing evidence’”]; In re V.L. (2020)




                                12
54 Cal.App.5th 147, 155 [O.B. is controlling in dependency
cases].) We draw all reasonable inferences from the evidence to
support the findings and orders of the juvenile court and review
the record in the light most favorable to the court’s
determinations; issues of fact and credibility are the province of
the juvenile court. (In re I.C. (2018) 4 Cal.5th 869, 892; In re I.J.
(2013) 56 Cal.4th 766, 773.)
      2. Donyae Forfeited Any Objection to the Department’s
         Failure To File a Section 241.1 Assessment Report
       Donyae contends he was prejudiced by the failure of the
Department and the dependency court to follow the mandate of
section 241.1 and rule 5.512. He cites both the Department’s
omission of the probation officer’s section 241.1 report, which
included the multidisciplinary team assessment of Anayah, from
the July 6, 2021 jurisdiction/disposition report and the court’s
failure to make section 241.1 findings before proceeding to
disposition. Donyae forfeited this claim by failing to object in the
dependency proceedings.
       As discussed, the jurisdiction/disposition report included
the Department’s section 241.1 report. That report, prepared for
a June 28, 2021 hearing in the delinquency case on Anayah’s
status, identified the probation officer’s report, which included
the joint assessment by a multidisciplinary team. Even if
Donyae, as Anayah’s parent, had not already received that report
in the delinquency case, as authorized by rule 5.512(f), he was on
notice it existed and had a full opportunity to request a copy
before the dependency court conducted the jurisdiction and
disposition hearing. His failure to do so forfeited the claim.
(In re M.V., supra, 225 Cal.App.4th at p. 1508.) “An appellate
court will ordinarily not consider procedural defects or erroneous



                                  13
rulings in connection with relief sought or defenses asserted,
where an objection could have been, but was not, presented to the
lower court by some appropriate method. This is the general
rule, because any other rule would allow a party to deliberately
stand by in silence and permit the proceedings to reach a
conclusion in which the party could acquiesce if favorable and
avoid if unfavorable. The forfeiture doctrine has been applied in
dependency proceedings in a wide variety of contexts, including
cases involving failures to obtain various statutorily required
reports.” (In re G.C. (2013) 216 Cal.App.4th 1391, 1398-1399
[cleaned up]; accord, In re Dakota S. (2000) 85 Cal.App.4th 494,
502 [failure to prepare section 366.22 assessment forfeited by
failure to object despite that provision’s mandatory language].)
       Moreover, any error in proceeding with the jurisdiction and
disposition hearings in the dependency proceedings on July 14,
2021 appears to be harmless. (See In re Jesusa V. (2004)
32 Cal.4th 588, 624 [harmless error doctrine applies in
dependency cases]; In re Malick T. (2022) 73 Cal.App.5th 1109,
1128 [same].) The probation officer’s report noted the jurisdiction
hearing for Anayah was scheduled for July 14, 2021 and stated,
“It is anticipated the petition will be sustained. At such time
DCFS shall be the lead agency.” The report also recommended
Anayah be suitably placed with “minor released to DCFS.” That
is exactly what happened in the dependency proceedings.
Nothing in the report supports Donyae’s assertion that, if there
were no section 241.1 error, Anayah would have been released to
him or that she be placed in a locked facility, a request Donyae
never made in the dependency proceedings.




                                14
      3. Substantial Evidence Supports the Removal Order
      Rejecting as not credible Donyae’s denial that he had ever
physically disciplined Anayah and his relatively innocuous
explanation of the Kaiser parking lot incident, the juvenile court
sustained the allegation under section 300, subdivision (a),
finding Donyae had bloodied Anayah’s face in the past and there
existed a substantial risk she would in the future suffer serious
physical harm inflicted nonaccidentally by Donyae. Donyae does
not challenge this jurisdiction finding on appeal.
      The finding that Anayah was at risk of serious physical
harm, coupled with Donyae’s failure to acknowledge his past
wrongful actions, provided ample support for the court’s finding
Anayah would be in danger if returned to Donyae’s home and its
order removing Anayah from Donyae’s custody. (See In re
Gabriel K. (2012) 203 Cal.App.4th 188, 197 [“[o]ne cannot correct
a problem one fails to acknowledge”]; see also In re M.R. (2017)
8 Cal.App.5th 101, 109 [parent’s minimization of problematic
conduct calls into question parent’s general judgment]; In re
Jasmine G. (2000) 82 Cal.App.4th 282, 286 [removal at
disposition reversed when record showed parents had expressed
remorse for prior physical abuse, engaged in treatment and had
changed their attitude about corporal punishment].) Although
Donyae had enrolled in an anger management program by the
time of the disposition hearing, it was well within the juvenile
court’s discretion to conclude he had not yet made sufficient
progress to lessen the danger to Anayah.
      Misstating the record, Donyae asserts the juvenile court did
not rely on the sustained jurisdiction findings to support its
removal order, basing its decision solely—and improperly, he




                               15
claims—on his unwillingness to help Anayah with issues relating
to her sexual identity. Each aspect of this contention is wrong.
       First, after making its jurisdiction findings, the juvenile
court stated, “In sustaining this petition in its entirety, I find by
clear and convincing evidence that continuance or placement of
Anayah in the home of the parents is contrary to her welfare, as
there exists a substantial danger to the child’s physical health
and safety and her emotional well-being if she were to return to
the parents’ care. And there is no reason to believe that these
parents can protect the child and, therefore, removal is
necessary.” Contrary to Donyae’s effort to conjure a basis for
reversing the disposition order, the court ordered Anayah’s
removal because of the jurisdiction findings, not in spite of them.
(See In re D.B. (2018) 26 Cal.App.5h 320, 332 [jurisdiction
findings are prima facie evidence the child cannot safely remain
in the home]; In re T.V., supra, 217 Cal.App.4th at p. 135 [same].)
       Second, as discussed, the court’s evaluation of the impact of
Donyae’s lack of support for Anayah’s ongoing issues with
sexuality and sexual identity on her emotional well-being was
part of its determination that the Department had proved
Donyae was unwilling and unable to provide appropriate
parental care and supervision of Anayah, as alleged in a separate
count under section 300, subdivision (b)(1). In connection with
that jurisdiction finding, the court added, “It doesn’t look like the
father ever tried to get individual counseling, some conjoint
counseling, to do some behavioral analysis. It doesn’t appear that
he’s done that. It looks like what he wanted to do was send the
kid off to the hospital, discipline her his way and be done with it.”
       To the extent the court then inferentially included this
jurisdiction finding of parental neglect as a basis for its removal




                                 16
order, in addition to its finding of physical abuse, it was entirely
appropriate for it to do so. The risk of emotional harm to a child
if released to a parent is properly considered when the juvenile
court determines whether removal is necessary. (See § 361,
subd. (c)(1) [removal order may be based, among other grounds,
on substantial danger to the emotional well-being of the child if
the child were returned home]; see also In re D.B., supra,
26 Cal.App.5th at p. 332.)
                          DISPOSITION
      The July 14, 2021 disposition order is affirmed.




                                      PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                 17